     Case 2:20-cv-09638-SB-JEM Document 21 Filed 01/28/21 Page 1 of 1 Page ID #:54


                                                           January 28, 2021
1
                                                                VPC
2

3

4
                               UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     BRIAN WHITAKER,                             Case No.: 2:20-cv-09638-SB-JEM
8
                  Plaintiff,
9
                                                 ORDER TO SHOW CAUSE RE:
10   vs.                                         DISMISSAL
11   RLZ WESTSIDE, LLC, a California
12   Limited Liability Company; CARWASH
     OPERATORS, LLC, a California
13
     Limited Liability Company,
14
                  Defendants
15

16         The parties filed a notice of settlement on January 28, 2021.
17

18
           IT IS HEREBY ORDERED that the parties are to show cause why the

19   action should not be dismissed with prejudice on April 2, 2021 at 8:30 a.m. If the
20   parties file a proposed order to dismiss the entire action with prejudice by March
21   26, 2021, the OSC shall be taken off calendar without further notice. Otherwise,
22   the parties shall appear at the OSC hearing, and the Court shall set a trial date.
23         IT IS FURTHER ORDERED that all other hearings and deadlines are
24   vacated.
25

26   DATED: January 28, 2021                     _______________________________
27                                                    Stanley Blumenfeld, Jr.
                                                     United States District Judge
28
